LUCAS, J.
I respectfully dissent. In my view, more severe discipline is warranted here.
Petitioner was admitted to the bar in 1972; his misconduct, spanning the period from 1977-1983, includes: (1) failure to communicate with the Evanses after repeated inquiries by them; (2) failure to answer interrogatories, produce documents, or inform one client of her scheduled deposition, or even apprise this client of these omissions, which eventually led to dismissal of her case; (3) failure to advise the client of the dismissal of her case; and (4) failure to cooperate with newly appointed counsel. Additionally, petitioner intentionally misled the State Bar hearing panel inquiring into these acts of misconduct.
The majority concludes that petitioner’s misconduct “did not involve minor, technical deviations from the Rules of Professional Conduct. They constituted basic violations of petitioner’s oath and duties as an attorney” {ante, p. 710), yet the majority imposes a mere one-year stayed suspension, and a one-year probation, with only 45 days’ actual suspension from the practice of law. I disagree that a mere six-week suspension for conduct constituting “basic violations of petitioner’s oath and duty as an attorney” is sufficient discipline to protect the public, preserve confidence in the legal profession, and maintain the highest possible professional standards for attorneys, our principal concerns in these matters. (Chefsky v. State Bar (1984) 36 Cal.3d 116, 132 [202 Cal.Rptr. 349, 680 P.2d 82].)
It is the essence of an attorney’s duty and obligation to apprise the client of all developments in his or her case. An attorney does not function independently from the interest of his clients, but is the vehicle by which they assert their legal cause. Failure to communicate with a client, and failure to perform the services for which the attorney has been retained, are breach*712es of these fundamental principles, and constitute serious misconduct. (Martin v. State Bar (1978) 20 Cal.3d 717, 722 [144 Cal.Rptr. 214, 575 P.2d 757].) Habitual disregard of the client’s interests, combined with failure to communicate with the client, constitute acts of moral turpitude, justifying disbarment. (McMorris v. State Bar (1983) 35 Cal.3d 77, 85 [196 Cal.Rptr. 841, 672 P.2d 431], cert. den. 466 U.S. 958 [80 L.Ed.2d 553, 104 S.Ct. 2170].)
Moreover, an attorney’s behavior at the time of his offense and subsequent investigation also influences our decision in setting appropriate discipline. (Bradpiece v. State Bar (1974) 10 Cal.3d 742, 749 [111 Cal.Rptr. 905, 518 P.2d 337].) It is a serious breach of an attorney’s oath to mislead any judge or judicial officer; this duty extends to proceedings before the State Bar. (Olguin v. State Bar (1980) 28 Cal.3d 195, 200 [167 Cal.Rptr. 876, 616 P.2d 858].) In prior cases, we have observed that deception of the State Bar may constitute an even more serious offense than the conduct being investigated. (Worth v. State Bar (1978) 22 Cal.3d 707, 711 [150 Cal.Rptr. 273, 586 P.2d 588] [misappropriation of client funds while on probationary status and misrepresentations to the State Bar justified disbarment]; Cain v. State Bar (1979) 25 Cal.3d 956, 961 [160 Cal.Rptr. 362, 603 P.2d 464] [misappropriation and deception of the State Bar justified disbarment].) I submit that petitioner’s intentional misleading of the State Bar is itself misconduct of a serious nature, calling into question his fitness to practice law.
The only evidence offered in mitigation is petitioner’s absence of a prior disciplinary record. While properly considered a mitigating factor (Chefsky, supra, 36 Cal.3d at p. 132 [20 years of practice without disciplinary action]), the absence of a prior disciplinary record is entitled to little weight where the attorney has been in practice only a short period of time (Finch v. State Bar (1981) 28 Cal.3d 659, 666, fn. 3 [170 Cal.Rptr. 629, 621 P.2d 253] [less than three years’ practice]; cf., In re Jones (1971) 5 Cal.3d 390, 400-401 [96 Cal.Rptr. 448, 487 P.2d 1016] [66-year-old practitioner with no prior disciplinary record]; Jackson v. State Bar (1979) 23 Cal.3d 509, 514 [153 Cal.Rptr. 24, 591 P.2d 47] [no disciplinary record in 37 years of practice]). Petitioner’s six-year span of misconduct following only five years of practice is not a very persuasive circumstance.
Petitioner’s dereliction of duty to his clients and subsequent intentional misleading of the State Bar hearing panel constitute precisely the type of callous conduct which engenders in the public a distrust of the legal profession. This conduct must not be tolerated; in the circumstances of this case, a substantially longer period of actual suspension is appropriate to protect the interests at issue. (See Martin v. State Bar, supra, 20 Cal.3d at pp. 723-724 [one-year actual suspension]; Olguin v. State Bar, supra, 28 Cal.3d at *713p. 201 [six months’ actual suspension]; Lester v. State Bar (1976) 17 Cal.3d 547, 552 [131 Cal.Rptr. 225, 551 P.2d 841] [same].)